Citation Nr: 0619624	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  03-29 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
Chapter 35 of title 38 of the United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from September 1966 to 
February 1970, including service in Vietnam from February 
1969 to February 1970.  He died in June 2001.  The appellant 
is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision of February 2003 by the Department 
of Veterans Affairs (VA) Columbia, South Carolina, Regional 
Office (RO).  The case subsequently came under the 
jurisdiction of the Montgomery, Alabama, RO.  


FINDINGS OF FACT

1.  The veteran died on June [redacted], 2001, at the age of 51 
years.

2.  The veteran's only service-connected disability was 
diabetes mellitus, rated as 20 percent disabling.

3.  The evidence shows that the immediate cause of death was 
hemorrhage of undetermined origin.  Also listed on the death 
certificate as another significant condition was cancer of 
the oropharynx.    

4.  There is no competent medical evidence of the causes of 
death until many years after separation from service.

5.  The diabetes mellitus did not play any role in the 
veteran's death.  

6.  The veteran was not diagnosed with any disorder which may 
be presumed to have been due to exposure to herbicides other 
than the already service-connected diabetes mellitus.  


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1101, 1103, 1110, 1112, 1113, 1131, 
1137, 1310 (West 2002 and Supp 2005); 38 C.F.R. §§ 3.307, 
3.309, 3.311, 3.312 (2005).

2.  The appellant is not eligible for educational assistance 
benefits.  38 U.S.C.A. §§ 3500, 3501 (West 2002); 38 C.F.R. § 
3.807 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify and Assist

The Board finds that each of the four content requirements of 
a duty to assist notice has been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the 
RO dated in February 2002 provided the appellant with an 
explanation of the type of evidence necessary to substantiate 
her claims, as well as an explanation of what evidence was to 
be provided by her and what evidence the VA would attempt to 
obtain on her behalf.  In addition, the letter told the 
appellant to submit any additional evidence that she had in 
her possession.  The letter was provided prior to the 
adjudication of her claim.  VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran's service medical records, post service treatment 
records, and death certificate have been obtained.  The 
appellant was scheduled for a personal hearing in June 2005, 
but she did not appear for the hearing and did not request 
that it be rescheduled.  The Board does not know of any 
additional relevant evidence which is available but has not 
been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the appellant's 
claims.  Therefore, no further assistance to the appellant 
with the development of evidence is required.  

I.  Entitlement To Service Connection For The Cause Of The 
Veteran's Death.

The appellant asserts that service connection is warranted 
for the cause of the veteran's death.  She asserts that his 
death should be presumed to have been due to exposure to 
herbicides in Vietnam.  She argues that his cancer of the 
oropharynx should be considered to be a respiratory cancer 
which may be presumed to have been incurred in service in 
Vietnam.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty. 38 
U.S.C.A. §§ 1110, 1131 (West 2002).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
the service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal relationship. 38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312 (2005).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2005).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam. 38 
U.S.C.A. § 1116(a)(3)(West 2002); 38 C.F.R. § 
3.307(a)(6)(iii) (2005).

The following diseases are deemed associated with herbicide 
exposure: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). See 38 C.F.R. § 3.309(e).  The foregoing 
diseases shall be service connected if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary has specifically determined that a 
presumption of service connection is warranted. See National 
Academy of Sciences report, "Veterans and Agent Orange: 
Update 1996," dated March 14, 1996.  The Secretary of 
Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted. See Notice, 59 Fed. Reg. 341-46 (1994); see also 
Notice, 61 Fed. Reg. 41, 442-49 (1996).  The Secretary has 
clarified that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam Era is not warranted for the following 
conditions: Hepatobiliary cancers, nasopharyngeal cancer, 
bone and joint cancer, breast cancer, cancers of the female 
reproductive system, urinary bladder cancer, renal cancer, 
testicular cancer, leukemia (other than CLL), abnormal sperm 
parameters and infertility, Parkinson's disease and 
parkinsonism, amyotrophic lateral sclerosis (ALS), chronic 
persistent peripheral neuropathy, lipid and lipoprotein 
disorders, gastrointestinal and digestive disease, immune 
system disorders, circulatory disorders, respiratory 
disorders (other than certain respiratory cancers), skin 
cancer, cognitive and neuropsychiatric effects, 
gastrointestinal tract tumors, brain tumors, light chain-
associated (AL) amyloidosis, endometriosis, adverse effects 
on thyroid homeostasis, and any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted. See Notice, 68 Fed. Reg. 
27,630-41 (May 20, 2003).  In order to establish service 
connection by presumption, based on herbicide exposure, a 
disease listed above (see 38 C.F.R. § 3.309(e)) shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service. See 38 C.F.R. § 3.307(a)(6)(ii).

Even if the statutory presumptions are inapplicable, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the Veterans Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude 
a veteran from establishing service connection with proof of 
actual direct causation. See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

In this case, the veteran was service connected 
(posthumously) for diabetes mellitus rated as 20 percent 
disabling effective from March 19, 2001.  However, the 
evidence of record does not establish, and the appellant does 
not contend that such disability caused or substantially or 
materially contributed to the cause of the veteran's death.  
Rather, she contends that the veteran's death from hemorrhage 
and oropharynx cancer was related to Agent Orange exposure 
while the veteran was in Vietnam.

Initially, the Board observes that it has been confirmed that 
the veteran had service in Vietnam.  The only DD Form 214 
indicates that the veteran received the Vietnam Service 
Medal, as well as the Vietnam Campaign Medal.  The National 
Personnel Record Center has reported that he had service in 
Vietnam from February 19, 1969, to February 6, 1970.

However, even though it is conceded that the veteran served 
in Vietnam, the evidence of record does not establish that 
the veteran's cancer was related to such service.  In this 
regard, in order for a veteran to establish service 
connection on a presumptive basis for a disability that 
results from exposure to herbicides (including Agent Orange) 
while serving in Vietnam, the disability must be one that is 
statutorily listed as a presumptive condition.  In this case, 
the medical evidence demonstrates that from February 2001 
until his death in June 2001, the veteran sought treatment 
for carcinoma of the oropharynx.  His March 2002 death 
certificate reflects that his immediate cause of death was 
hemorrhage of undetermined origin, with cancer of the 
oropharynx listed as another significant condition.  However, 
the Board observes that the disabilities that have been 
positively associated with Agent Orange do not include cancer 
of the oropharynx. See 38 C.F.R. §§ 3.307, 3.309 (2005).  As 
noted above, the Secretary of Veterans Affairs, in November 
1999, specifically determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for nasal/nasopharyngeal cancers and respiratory cancers 
(other than certain respiratory cancers) See, Notice, 68 Fed. 
Reg. 27,630-41 (May 20, 2003).

The Board observes that the appellant contends that the 
veteran's pharynx is a part of the larynx, which is 
statutorily listed as a respiratory cancer for which the 
presumption applies.  The Board has also noted that a report 
of a CT scan performed in January 2001 indicated that there 
was a bulky mass involving the right tonsillar fossa, right 
tongue base and upper supraglottic larynx, however, a 
subsequent larynx biopsy performed in May 2001 resulted in 
findings which were "not diagnostic of malignancy."  A 
surgical report dated in June 2001 reflects that the 
diagnosis included squamous cell carcinoma of the right floor 
of mouth, lateral tongue, right lateral pharynx, right neck 
and mandible, but carcinoma of the larynx was not diagnosed.  
In the absence of any evidence to the contrary, the Board 
finds that the veteran's oropharynx cancer to be comparable 
to the type of nasopharyngeal cancer that the Secretary of 
Veterans Affairs has determined is not associated with Agent 
Orange exposure in Vietnam.  The oropharynx is not 
specifically listed as one of the types of respiratory 
cancers that is subject to the presumption.  

Further, the appellant has not presented any competent 
medical evidence that causally links the veteran's oropharynx 
cancer to exposure to Agent Orange in service. Combee v. 
Brown, 34 F. 3d 1039 (Fed Cir. 1994).  In short, there is 
simply no medical evidence of record supporting a causal 
connection between the veteran's exposure to herbicides 
during service and his oropharynx cancer.  

Accordingly, the Board finds that the competent evidence of 
record fails to establish that the veteran's death from 
oropharynx cancer was due to his active military service.  
The preponderance of the evidence is against a favorable 
decision for her claim.  The Board has considered the 
doctrine of giving the benefit of the doubt to the appellant, 
under 38 U.S.C.A. § 5107 (West 2002) and 38 C.F.R. § 3.102 
(2005), but it does not find that the evidence is of such 
approximate balance as to warrant it's application.

II.  Entitlement To Dependent's Educational Assistance
Under 38 U.S.C.A. Chapter 35.

With regard to the issue of entitlement to eligibility to 
Chapter 35 educational benefits, with limitations, the term 
"eligible person" for educational assistance under Chapter 35 
means a child, surviving spouse or spouse of a veteran who 
was discharged under other than dishonorable conditions and 
who: (1) died of a service-connected disability; (2) has a 
total disability permanent in nature resulting from a 
service-connected disability; or (3) died while a disability 
so evaluated was in existence. 38 U.S.C.A. §§ 3500, 3501; 38 
C.F.R. § 21.3021(a)(2).  

As found above, the veteran did not die as the result of a 
service-connected disability.  Further, the veteran did not 
have a permanent and total service-connected disability while 
he was alive, nor did he die while under permanent and total 
disability.  As such, the Board finds that the appellant is 
not eligible for Dependents' Educational Assistance benefits. 
See 38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. § 21.3021.





ORDER

1.  Entitlement to service connection for the cause of the 
veteran's death is denied

2.  Entitlement to eligibility to Chapter 35 educational 
benefits is denied.




____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


